DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 10/07/2019.
Claims 1-17 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 and 06/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The feed direction of the closing unit as stated in claim 3; and
The closing unit completely withdrawn from the pressure chamber as stated in claim 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, the phrase “to close the expanded und filled plastic containers” appears to be a typographical error and should be written as “to close the expanded and filled plastic containers”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, the phrase “the plastic parisons can be expanded” renders claim 1 vague and indefinite because the features is not definitively disclosed.  The phrase “can be” implies the parisons may or may not be expanded into containers.  For examining purposes, the phrase is interpreted as “the plastic parisons are expanded”.  This interpretation is applied to the other uses of the phrase “can be” in claim 1.
Regarding claim 3, the phrase “the feed direction of the closing unit” render claim 3 vague and indefinite because it is unclear how the closing unit has a feed direction.  The closing unit is understood to be a device that closes the plastic container.  The closing unit is not disclosed to be feeding action.  It is unclear how the closing unit has a feed direction when the closing unit is not conducting a feeding action.  For examining purposes, the phrase is interpreted as “wherein a closure is supplied along a feed direction to the closing unit at an angle”.
Claims 2, 4-9 and 13-15 are dependent of claim 1 and include all the same limitations.
Regarding claim 10, the phrase “A method for expanding and filling” renders claim 10 vague and indefinite because the claim does not disclose any steps.  Attempts to claim a process without setting fourth any steps involved in the process renders the claim to be indefinite. [MPEP 2173.05(q)]  For examining purposes, the method is interpreted to comprise the steps of expanding, filling, and closing.
Regarding claim 11, the phrase “and in particular” renders claim 11 vague and indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. [MPEP 2173.05(d)]
Claims 12 and 16-17 are dependent of claim 10 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over reference Chauvin et al. (2014/0305081) in view of reference Caccini (3516224).
Regarding claim 1, Chauvin et al. disclose an apparatus for expanding and filling plastic parison (16) to form plastic containers with a liquid medium, said apparatus (80) comprising a transforming station (60, 84) which has a hollow mould (84),

wherein the transforming station (60, 84) is arranged on a carrier (82),
wherein the transforming station (60, 84) comprises a filling device (60) which feeds the liquid medium to the plastic parisons (16) under pressure.
(Figure 4, 6 and Page 1 paragraph 10, Page 3 paragraph 77, Page 5 paragraphs 179, 185, 187)
However, Chauvin et al. does not disclose a pressure chamber and a closing unit within the pressure chamber.
Caccini disclose an apparatus for filling and sealing, said apparatus comprising: pressure chamber (C1); a filling device (70, 98) situated within the pressure chamber (C1); and a closing unit (50, 51) situated within the pressure chamber (C1).  (Figure 3 and Column 2 lines 64-70, Column 3 lines 10-14, 51-56, Column 4 lines 42-44, Column 6 lines 10-15, 40-43)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Chauvin et al. by incorporating the pressure chamber and the closing unit within the pressure chamber as taught by Caccini, since column 2 lines 18-20 of Caccini states such a modification would allow the apparatus to maintain adequate pressure during the filling and sealing process.
When incorporating the pressure chamber and the closing unit within the pressure chamber as taught by Caccini into the apparatus of Chauvin et al., the filling 
Regarding claim 2, Chauvin et al. modified by Caccini disclose the filling device (Chauvin et al. – 60) is configured to be applied to the mouthpiece of the plastic parison in a sealing manner. (Chauvin et al. – Page 3 paragraph 90)
Regarding claim 4, Chauvin et al. modified by Caccini disclose the filling device (Chauvin et al. – 60) is configured to be introduced obliquely with respect to a longitudinal axis of the plastic parisons (Chauvin et al. – 16) into the pressure chamber (Caccini – C1). (Caccini – Figure 3)
Regarding claim 5, Chauvin et al. modified by Caccini disclose the closing unit (Caccini – 50, 51) is arranged along the longitudinal axis of the plastic parison (Chauvin et al. – 16) and is movable in a straight line in order to attach a closure to a mouthpiece to the plastic container. (Caccini – Figure 3 and Column 6 lines 40-43)
Regarding claim 7, Chauvin et al. modified by Caccini disclose the filling device is provided with a drive (Caccini – column 10 lines 20-24) which is configured to move the filling device (Caccini – Column 4 lines 61-65, Column 10 lines 20-24)
Regarding claim 8, Chauvin et al. modified by Caccini disclose the pressure chamber (Caccini – C1) comprises a seal (Caccini – 12) which is configured to seal the pressure chamber relatieve to the hollow mould (Chauvin et al. – 84) and/or the plastic parison (Chauvin et al. – 16) or the plastic container. (Caccini – Figure 3 and Column 3 lines 10-14)
Regarding claim 9, Chauvin et al. modified by Caccini disclose the pressure chamber (Caccini – C1) comprises a pressure regulator (Caccini – L) configured to set 1).  (Caccini – Column 4 lines 54-61)
Regarding claim 10, Chauvin et al. disclose a method for expanding and filling plastic parison (16) to form plastic containers with a liquid medium, said method comprising the steps:
expanding the plastic parison (16) inside a hollow mould (84) of a transforming station (60, 84); and
simultaneously filling the plastic parison (16) by application of a liquid medium during the expanding step,
wherein a filling device (60) of the transforming station (60, 84) fills the plastic parison (16) under pressure with the liquid medium.
(Figure 4, 6 and Page 1 paragraph 10, Page 3 paragraph 77, Page 5 paragraphs 179, 185, 187)
However, Chauvin et al. does not disclose the step of closing the expanded and filled plastic containers while the plastic containers are located in the transformation station and under pressure.
Caccini disclose an apparatus for filling and sealing, said apparatus comprising: pressure chamber (C1); a filling device (70, 98) situated within the pressure chamber (C1); and a closing unit (50, 51) situated within the pressure chamber (C1).  (Figure 3 and Column 2 lines 64-70, Column 3 lines 10-14, 51-56, Column 4 lines 42-44, Column 6 lines 10-15, 40-43)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of 
Regarding claim 11, Chauvin et al. modified by Caccini disclose, after the expanding and filling steps, the plastic containers are not completely relieve of pressure, but until closing a pressure which lies above the ambient pressure. (Caccini – Column 2 lines 63-65)
Regarding claim 13, Chauvin et al. modified by Caccini disclose the filling device (Chauvin et al. – 60) is configured to be introduced obliquely with respect to a longitudinal axis of the plastic parisons (Chauvin et al. – 16) into the pressure chamber (Caccini – C1). (Caccini – Figure 3)
However, Chauvin et al. modified by Caccini disclose do not explicitly disclose the angle between the filling device and the longitudinal axis of the plastic parison is between 20° and 65°.
It would have been obvious to the person of ordinary skill in the art to have the angle between the filling device and the longitudinal axis of the plastic parison to be between 20° and 65°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [MPEP 2144.05 (II-A)]  The person of ordinary skill in the art would be motivated to modify the angle between the filling device and the longitudinal axis of the plastic parison because such a modification would help allow the 
Regarding claim 14, Chauvin et al. modified by Caccini disclose the filling device (Chauvin et al. – 60) is configured to be introduced obliquely with respect to a longitudinal axis of the plastic parisons (Chauvin et al. – 16) into the pressure chamber (Caccini – C1). (Caccini – Figure 3)
Regarding claim 15, Chauvin et al. modified by Caccini disclose the filling device (Chauvin et al. – 60) is configured to be introduced obliquely with respect to a longitudinal axis of the plastic parisons (Chauvin et al. – 16) into the pressure chamber (Caccini – C1). (Caccini – Figure 3)
However, Chauvin et al. modified by Caccini disclose do not explicitly disclose the angle between the filling device and the longitudinal axis of the plastic parison is between 20° and 65°.
It would have been obvious to the person of ordinary skill in the art to have the angle between the filling device and the longitudinal axis of the plastic parison to be between 20° and 65°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [MPEP 2144.05 (II-A)]  The person of ordinary skill in the art would be motivated to modify the angle between the filling device and the longitudinal axis of the plastic parison because such a modification would help allow the pressure chamber to as small as possible while still being able to accommodate the filling device.
Regarding claim 16, Chauvin et al. modified by Caccini disclose the plastic containers are closed while they are still located in the transforming station (Chauvin et al. – 60, 84) and under pressure from a pressure chamber (Caccini – C1). (Caccini – Column 2 lines 63-65)

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over reference Chauvin et al. (2014/0305081) in view of reference Caccini (3516224) as applied to claim 1 above, and further in view of reference Drenguis et al. (2011/0016829).
Regarding claim 3, Chauvin et al. modified by Caccini disclose the claimed invention as stated above but do not disclose a closure supplied along a feed direction to the closing unit at an angle different from 0° with respect to a longitudinal axis of the plastic container.
Drenguis et al. disclose an apparatus comprising a closing unit (28), wherein a closure (30) is supplied along a feed direction (see figure 6 below) to the closing unit (28) at an angle different from 0° with respect to a longitudinal axis (see figure 6 below) of the plastic container (2), wherein the closuring unit (28) is situated above a rotor (26) to receive the closure and extends through the rotor (26) to close the container (2). (Figure 6 and Page 4 paragraph 47) 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Chauvin et al. by incorporating the supply of closures along a feed direction to the closing unit at an angle different from 0° with respect to a longitudinal axis of the plastic 
[AltContent: arrow][AltContent: textbox (Longitudinal Axis)][AltContent: arrow][AltContent: textbox (Feed Direction)][AltContent: textbox (Drenguis et al.)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    481
    629
    media_image1.png
    Greyscale

Regarding claim 6, Drenguis et al. disclose the closuring unit (28) is situated above a rotor (26) to receive the closure and extends through the rotor (26) to close the container (2). (Figure 6)
Therefore, when modifying Chaunvin et al. and Caccini in view of Drenguis et al., the closing unit is interpreted to be withdrawn from the pressure chamber in order to receive the closure.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over reference Chauvin et al. (2014/0305081) in view of reference Caccini (3516224) as applied to claim 10 above, and further in view of reference Maki et al. (8828308).
Regarding claim 12, Chauvin et al. modified by Caccini disclose the claimed invention as stated above but do not disclose the use of a counter-stretch rod.
Maki et al. discloses an apparatus comprising: a hollow mould; and a count-stretch rod (100), wherein the counter-stretch rod (100) is moved from below against the top of the plastic parison (112). (Figure 1A-1C and Column 5 lines 36-42, 53-55)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Chaunvin et al. by incorporating the use of a counter-stretch rod as taught by Maki et al., since column 2 lines 23-29 of Maki et al. states such a modification would maintain a central orientation of the parison during the expanding process.
Regarding claim 17, Chauvin et al. modified by Caccini and Maki et al. disclose using a counter-stretch rod (Maki et al. – 100) is moved from below against a tip of the plastic parison (Chauvin et al. – 16). (Maki et al. – Figure 1A-1C and Column 5 lines 36-42, 53-55)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        June 3, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731